FILED
                           NOT FOR PUBLICATION
                                                                             JUN 16 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50492

              Plaintiff - Appellee,              D.C. No. 2:11-cr-00134-GW-3

 v.
                                                 MEMORANDUM*
DR. EMMANUEL ADEBAYO
AYODELE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                             Submitted June 7, 2016**
                               Pasadena, California

Before: FERNANDEZ, RAWLINSON, and BEA, Circuit Judges.

      Emmanuel Adebayo Ayodele (Ayodele) appeals his conviction of one count

of health care fraud in violation of 18 U.S.C. § 1347. Ayodele asserts that his



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guilty plea was involuntary. We review the voluntariness of a guilty plea de novo.

See United States v. Forrester, 616 F.3d 929, 934 (9th Cir. 2010).

      The record reflects that Ayodele’s guilty plea was knowing and voluntary,

made with an understanding of the relationship between the law and the facts of his

case. See United States v. Jones, 472 F.3d 1136, 1140 (9th Cir. 2007). Ayodele

pled guilty pursuant to a written plea agreement. At the change of plea hearings, he

confirmed that he had read and discussed the plea agreement with his counsel prior

to signing the document and that he fully understood the terms and provisions of

the agreement. The district court continued the plea proceedings twice to ensure

that Ayodele had sufficient opportunity to understand the implications of entering a

guilty plea in relation to available alternative courses of action. Ayodele’s attorney

also confirmed that he felt satisfied with Ayodele’s comprehension of the plea

agreement. On these facts, we conclude that Ayodele’s guilty plea was voluntary.

See United States v. Kaczynzski, 239 F.3d 1108, 1114 (9th Cir. 2001) (“A plea is

voluntary if it represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.”) (citations and internal quotation marks

omitted).

      Ayodele acknowledged that he had not been coerced into entering the plea,

he was satisfied with the services of his attorney, and he intended to plead guilty


                                     Page 2 of 3
because he knew he committed the crime. As Ayodele understood “the law in

relation to the facts” underlying the charge against him and chose to enter into the

plea agreement with an understanding of available alternative courses of action,

Ayodele’s decision to plead guilty was knowing and voluntary. See Smith v.

Mahoney, 611 F.3d 978, 988 (9th Cir. 2010), as amended (citation omitted).

      AFFIRMED.




                                     Page 3 of 3